               Case 2:21-cv-00285-KJD-EJY Document 3 Filed 03/08/21 Page 1 of 2




1

2

3

4

5
                                  UNITED STATES DISTRICT COURT
6
                                         DISTRICT OF NEVADA
7
                                                    ***
8
      DENNIS ALBA,                                      Case No. 2:21-cv-00285-KJD-EJY
9
                                          Petitioner,
10              v.                                                      ORDER
11
      DANIEL BRIDGES, et al.,
12
                                      Respondents.
13

14

15             Petitioner Dennis Alba, a federal prisoner, has submitted a petition for writ of
16   habeas corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. Petitioner has not filed an
17   application to proceed in forma pauperis or paid the filing fee. Accordingly, this matter
18   has not been properly commenced. See 28 U.S.C. § 1915(a)(2) and Local Rules LSR 1-
19   1, 1-2.
20             Thus, the present action will be dismissed without prejudice to the filing of a
21   habeas petition pursuant to 28 U.S.C. § 2241 on the form supplied by this court in a
22   new action with either the $5.00 filing fee or a completed application to proceed in
23   forma pauperis on the proper form with both an inmate account statement for the past
24   six months and a properly executed financial certificate.
25

26

27

28
            Case 2:21-cv-00285-KJD-EJY Document 3 Filed 03/08/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that this action is dismissed without prejudice to

2    the filing of a petition in a new action with either the $5.00 filing fee or a properly

3    completed application form to proceed in forma pauperis.

4           IT IS FURTHER ORDERED that a certificate of appealability is denied, as jurists

5    of reason would not find the court's dismissal of this improperly commenced action

6    without prejudice to be debatable or incorrect.

7           IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies each

8    of an application form to proceed in forma pauperis for incarcerated persons and a

9    Section 2241 habeas petition form, one copy of the instructions for each form, and a

10   copy of the papers that he submitted in this action.

11          IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and

12   close this case.
                       8           March
13          DATED THIS ___ day of ________, 2021.

14

15
                                                        UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
